IN THE SUPREME COURT OF TEXAS

                                 No. 10-0537

                IN RE TRANSCONTINENTAL REALTY INVESTORS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's unopposed emergency motion for stay,  filed  July  21,
2010, is granted.  Enforcement of the judgment in the  underlying  case  and
the trial court's June 15, 2010 Order on Defendant's Amended Motion  to  Fix
Amount of Security for Supersedeas in  Cause  No.  09-05999-B,  styled  Orix
Capital Markets, LLC v. Transcontinental  Realty  Investors,  Inc.,  in  the
134th District Court of Dallas County, Texas, and the July 6, 2010 order  in
Cause No. 05-10-00655-CV, styled Transcontinental Realty Investors, Inc.  v.
Orix Capital Markets, LLC,  in  the  Fifth  Court  of  Appeals,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this July 23, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk